Citation Nr: 0305776	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for a liver condition, 
other than a cyst.

(The issues of entitlement to service connection for 
hypertension, to include as secondary to a kidney disability; 
entitlement to service connection for a kidney condition 
other than a cyst, to include glomerulonepthritis; and 
entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling, will be the subject of a later Board 
decision.) 


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945, June 1951 to June 1953, and September 1955 to 
August 1964.  He was a prisoner of war (POW) in Germany from 
December 1944 to May 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego (RO), which denied service connection for a liver 
disability.  During the pendency of the appeal, a September 
1999 hearing officer decision granted the veteran service 
connection for a liver cyst, and assigned a noncompensable 
evaluation effective from August 1997.  Accordingly, the 
issue before the Board now is entitlement to service 
connection for a liver condition other than a cyst.

The Board is undertaking additional development on the issues 
of entitlement to service connection for hypertension, to 
include as secondary to a kidney disability; entitlement to 
service connection for a kidney condition other than a cyst, 
to include glomerulonepthritis; and entitlement to an 
increased evaluation for degenerative joint disease of the 
lumbar spine, currently evaluated as 40 percent disabling, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide the veteran 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.

During a December 2002 hearing before the undersigned Board 
member, the veteran raised a claim for an earlier effective 
date for a grant of service connection for a kidney cyst.  He 
asserts that the effective date should be 1945, and that the 
government accordingly owes him in excess of $500,000.  The 
Board refers this claim to the RO for initial adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran 
does not have a liver condition, other than a service-
connected liver cyst.


CONCLUSION OF LAW

Service connection for a liver condition, other than a cyst, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended to 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the evidence 
necessary to substantiate his claims by a January 1999 
Statement of the Case (SOC), a November 1999 Supplemental 
Statement of the Case (SSOC) and a copy of a September 2002 
rating decision.  In August 2002 correspondence, the RO 
informed the veteran of the law and regulation implementing 
VCAA and VA's enhanced duty to assist and notify, advised him 
of the evidence necessary to substantiate his claim, and 
requested that he submit information and release forms so 
that VA could obtain outstanding evidence. 

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claims, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claims file contains 
the report of an April 1999 VA examination, which was 
negative for the claimed condition.  During his December 2002 
hearing, the veteran testified that he did not allege 
cirrhosis.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

Factual Background 

The veteran is a retired physician.  In various 
correspondence, during a January 1999 hearing at the RO, and 
during a December 2002 hearing before the undersigned Board 
member he has testified that he now has a liver condition due 
to trauma and infection while a POW.  During his December 
2002 hearing, he specifically stated that he does not allege 
cirrhosis of the liver, but that he might have some other 
liver condition, other than a cyst, due to the in-service 
trauma.  

The record before the Board contains a variety of post-
service VA outpatient records and VA examination reports, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The report of an April 1999 VA examination of the liver, gall 
bladder and pancreas indicates that the examiner reviewed the 
veteran's claims file.  The report sets forth the results of 
physical examination in detail.  Results of chemical testing 
were attached.  The veteran's chemistry and test results 
indicated a liver cyst, which the examiner noted was not so 
uncommon, but were negative for cirrhosis.  The examiner 
concluded that the veteran might have incurred trauma during 
active duty and his current liver cyst could be a result of 
that trauma.  However, at the present, the veteran had no 
sign or indication of liver failure or liver problems per se.  
The examiner summarized that it was more likely than not that 
the veteran did not have cirrhosis of the liver.  The 
pertinent diagnosis was no evidence of liver cirrhosis.  

In light of the April 1999 VA examination report, a November 
1999 decision by a VA hearing officer granted the veteran 
service connection for a liver cyst.  

Turning to the relevant laws and regulations, a claimant with 
active service may be granted service connection for disease 
or disability either incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, the following diseases 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
liver condition, other than a cyst.  In this regard, the 
Board notes that it is the Board's responsibility to 
determine the probative weight of evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board finds that the competent medical evidence of record 
fails to demonstrate that the veteran has any liver 
condition, other than his service-connected cyst.  Indeed, 
the veteran himself, a physician, recently asserted that he 
no longer believes that he has cirrhosis.  The April 1999 VA 
examination found that the veteran had no liver condition 
other than a cyst, for which the Board notes that he has 
already been granted service connection.  

"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. See 38 U.S.C.A. § 1110 
(formerly § 310). In the absence of proof of a present 
disability, there can be no valid claim. The Board's perusal 
of the record in this case shows no claim of or proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In this case, as there is no competent evidence that the 
veteran has a current liver condition, other than his 
service-connected cyst, service connection must be denied.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a liver condition, other than a cyst, 
is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

